Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed December 11, 2020 are pending in which claims 1, 8, and 15 are in independent forms.

Priority
Acknowledgment is made of applicant's claims benefit of Provisional Application No. 63/161,773 filed March 16, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Taylor et al. United States Patent Publication No. 2021/0037270.

As per claim 1: 
Taylor et al. teach (A) computer-implemented method for validating edits performed on a media file, comprising(Par. 16:  The method provide verification and validation of digital media file whenever the media file has been altered or edited): 
receiving a source media file(Par. 52:  The processor based on execution of programing code receive media file and based on received media file generate a time stamp indicating the time the media file is received); 
receiving an edit record file(Par. 70:  The system for alteration or modification of media file records the changes to the original media file in the block chain platform); 
receiving a post-edit media file(Par. 75:  The subscriber device retrieve the copy of the altered media file); 
retrieving edit records from the edit record file (Par. 75:  The copy of altered (post-edit) of media file is retrieved); 
applying said retrieved edit records on said source media file to prepare an edited media file(Par. 27 and 42); 
comparing said edited media file with said post-edit media file(Par. 30:  The altered (edited) media file would be compared with prior version of media file which is stored in the repository); 
validating the differences in edits of the edited media file and the post-edit media file(Par. 6:  Based on confirming authenticity (validation) of modification content of media file the altered media file which is different from original media file would be created); 
determining differences in the edits based on said validating step(Par. 30:  The digital data lineage verification system may have different state designated for the media file.  These states are: secured state, an altered state, a duplicated state, a corrupted state, and a pirated state in which the altered state shows that the media file has been modified as comparing with a prior version of media file which is stored in blockchain platform); 
notifying discrepancy if validation is unsuccessful(Par. 40 and 63: (In response to receipt of the signal, an indication for presentation in the graphical user interface may be generated that the media file to be confirmed does not match any media file stored in the media repository. An indication may be presented via the graphical user interface provided by the application programming code (Par. 40)) and  (If the resulting hash value does not match and is not within a predetermined range of the original media file hash, the presented video is not authenticated as matching (Par. 63))); and 
notifying a successful validation if no difference in edits is identified(Par. 6 and 51: (In response to confirming the authenticity of the media file, the media file may be altered by modifying content of the media file or metadata parameters in the media file to create an altered media file. A message including an indication of altered data within The altered media file may be uploaded as a subsequent transaction to the media file address in the blockchain platform (Par. 6)) and (If the result of the comparison indicates the video has been tampered with or altered in some manner since the time the requested hash was generated. For example, a pop-up window indicating(notifying)  that the video was altered or tampering with may be generated and presented(Par. 51))). 

As per claim 3:
Taylor et al. teach a method,
wherein the validation is performed by a distributed computing environment(Par. 31:  The blockchain platform can be distributed across several computing system) .  

As per claim 4:
Taylor et al. teach a method,
further comprising verifying digital signature associated with one or more editors of the post-edit media file(Par. 81).  

As per claim 5:
Taylor et al. teach a method,
further comprising matching of data stored or anchored to a blockchain(Par. 5:  The media repository stores media files to the blockchain platform).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Taylor et al. United States Patent Publication No. 2021/0037270 as applied to claims 1 and 3-5 in view of Maimon United States Patent No.9,633,228.

As per claim 2:  
Taylor et al. do not explicitly disclose for the validation is performed by a central computer system.  However, Maimon teaches a method , 
wherein the validation is performed by a central computer system (See Maimon Col. 3 lines 48-42).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Taylor et al. to have the validation is performed by a central computer system.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Taylor et al. and Maimon before him/her, to modify the system of Taylor et al. to include the validation is performed by a central computer system of Maimon, since it is suggested by Maimon such that, the method that perform verification of the authenticity of generated media file with the original unedited media file(See Maimon Col. 8 lines 15-18).

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Taylor et al. United States Patent Publication No. 2021/0037270 as applied to claims 1 and 3-5 in view of BROWN et al. United States Patent Publication No. 2012/0084466.

As per claim 6:
Taylor et al. teach (A) computer-implemented method for validating edits performed on a media file, comprising(Par. 16:  The method provide verification and validation of digital media file whenever the media file has been altered or edited):  
receiving a source media file(Par. 52:  The processor based on execution of programing code receive media file and based on received media file generate a time stamp indicating the time the media file is received);
receiving an edit record file(Par. 70:  The system for alteration or modification of media file records the changes to the original media file in the block chain platform);  
receiving a post-edit media file(Par. 75:  The subscriber device retrieve the copy of the altered media file);
retrieving edit records from the edit record file(Par. 75:  The copy of altered (post-edit) of media file is retrieved); 
applying said retrieved edit records on said source media file to prepare an edited media file(Par. 27 and 42); 
comparing said edited media file with said post-edit media file(Par. 30:  The altered (edited) media file would be compared with prior version of media file which is stored in the repository);  
validating the differences in edits of the edited media file and the post-edit media file(Par. 6:  Based on confirming authenticity (validation) of modification content of media file the altered media file which is different from original media file would be created);  
determining differences in the edits based on said validating step(Par. 30:  The digital data lineage verification system may have different state designated for the media file.  These states are: secured state, an altered state, a duplicated state, a corrupted state, and a pirated state in which the altered state shows that the media file has been modified as comparing with a prior version of media file which is stored in blockchain platform).
Taylor et al. do not explicitly disclose for the reconciling the detected edit differences determined during the validation step; wherein the reconciliation includes contacting an editorial entity or one or more third party sources for which the validation has failed, requesting configuration used by the editorial entity; and performing validation using the requested configuration.  However, BROWN et al. teach a method,
reconciling the detected edit differences determined during the validation step(See BROWN et al. Par. 10:  The validation pairing key is responsible for detecting the differences between content of two media files);
wherein the reconciliation includes contacting an editorial entity or one or more third party sources for which the validation has failed, requesting configuration used by the editorial entity(See BROWN et al. Par. 10:  Based on identifying the differences between these media files the validating pairing key on the web server application synchronize differences between content stored in the two media files); and 
performing validation using the requested configuration(See BROWN et al. Par. 11:  The media resource center perform and responsible for validating the pairing key between media files).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Taylor et al. to have the reconciling the detected edit differences determined during the validation step; wherein the reconciliation includes contacting an editorial entity or one or more third party sources for which the validation has failed, requesting configuration used by the editorial entity; and performing validation using the requested configuration.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Taylor et al. and BROWN et al. before him/her, to modify the system of Taylor et al. to include the reconciling the detected edit differences determined during the validation step; wherein the reconciliation includes contacting an editorial entity or one or more third party sources for which the validation has failed, requesting configuration used by the editorial entity; and performing validation using the requested configuration of BROWN et al., since it is suggested by BROWN et al. such that, the method that allows performing synchronization between two version of media file by validation pairing key (See BROWN et al. Par. 10).

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stori United States Patent Publication No. 2018/0225717,
	Brodie et al. United States Patent Publication No. 2016/0019298,
	BLOW et al. United State Patent Publication No. 2013/0166390,
Hayashi et al. United State Patent Publication No. 2007/0078898.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157